          Case 2:20-cv-01757-MCE-CKD Document 18 Filed 01/22/21 Page 1 of 2

 1 SEAN MUSGROVE, STATE BAR NO. 229822
   75 Natoma Street, Suite A
 2 Folsom CA 95630
   Phone: (916) 965-4577
 3 Fax: (916) 596-0410
   Email: myteam@seanmusgrove.net
 4
   Attorney for Plaintiff
 5 ANH BAO VY HUYNH

 6 MCGREGOR W. SCOTT
   United States Attorney
 7 JOSEPH B. FRUEH
   Assistant United States Attorney
 8 501 I Street, Suite 10-100
   Sacramento, CA 95814
 9 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
10 Facsimile: (916) 554-2900

11 Attorneys for the United States of America

12

13                             IN THE UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15

16   ANH BAO VY HUYNH,                          Case No. 2:20-cv-01757-MCE-CKD

17                               Plaintiff,     STIPULATION AND ORDER FOR
                                                SUPPLEMENTAL BRIEFING RE: MOTION
18                        v.                    TO SUBSTITUTE, DISMISS, AND REMAND
                                                (ECF 8)
19   SUTTER HEALTH; SUTTER ROSEVILLE
     MEDICAL CENTER FOUNDATION;
20   NATHAN HALE ALLEN, M.D.; and DOES
     1-50, INCLUSIVE,
21
                                 Defendants.
22

23

24

25

26
27

28



30
           Case 2:20-cv-01757-MCE-CKD Document 18 Filed 01/22/21 Page 2 of 2

 1                                      STIPULATION AND ORDER

 2          Subject to Court approval, IT IS HEREBY STIPULATED, by and between Plaintiff Anh Bao

 3 Vy Huynh and the United States of America, that Plaintiff may have up to and including March 19,

 4 2021, to supplement her Opposition to the United States’ Motion to Substitute, Dismiss, and Remand

 5 (ECF 8), and the United States may have up to and including April 2, 2021, to supplement its Reply in

 6 Support of the Motion. The reason for this Stipulation is to allow time for Plaintiff to obtain and review

 7 materials that may contain information relevant to the United States’ Motion, as outlined in the

 8 Declaration of Sean Musgrove (ECF 14) ¶¶ 15–18.

 9

10 Dated: January 18, 2021                               /s/ Sean Musgrove            (authorized 1/18/2021)
                                                         SEAN MUSGROVE
11
                                                         Attorney for Plaintiff
12                                                       ANH BAO VY HUYNH
13

14 Dated: January 19, 2021                               MCGREGOR W. SCOTT
                                                         United States Attorney
15
                                                 By:     /s/ Joseph B. Frueh
16                                                       JOSEPH B. FRUEH
                                                         Assistant United States Attorney
17
                                                         Attorneys for the United States of America
18

19
20          IT IS SO ORDERED.

21 Dated: January 21, 2021

22

23

24

25

26
27

28


      STIP. & ORDER FOR SUPPLEMENTAL BRIEFING RE: MOT.   1
30    TO SUBSTITUTE, DISMISS & REMAND
